Exhibit 10.12

AMENDED AND RESTATED GUARANTEE

August 10, 2007

Wachovia Capital Finance Corporation (Canada), as Agent

141 Adelaide Street West, Suite 1500

Toronto, Ontario M5H 3L9

 

Re: SMTC Manufacturing Corporation of Canada/Societe De Fabrication SMTC Du
Canada (the “Borrower”)

Ladies and Gentlemen:

WHEREAS Congress Financial Corporation (Canada) (“Congress”) (predecessor to
Wachovia Capital Finance Corporation (Canada) (“Wachovia”)) has entered into
certain financing arrangements with Borrower and affiliates of Borrower pursuant
to which Congress made loans and provided other financial accommodations to
Borrower and its affiliates set forth in the Loan Agreement dated as of June 1,
2004 (as amended pursuant to a first amending agreement dated March 31, 2005, a
second amending agreement dated August 17, 2005, a third amending agreement
dated June 12, 2006, an extension letter dated August 1, 2006 and a fourth
amending agreement dated September 20, 2006, collectively, the “Original Loan
Agreement”) and other agreements, documents and instruments referred to therein
or at any time executed and/or delivered in connection therewith or related
thereto, including a guarantee provided by the undersigned in favour of Congress
dated as of June 1, 2004 (the “Original Guarantee”) (all of the foregoing,
including the Original Loan Agreement, being collectively referred to herein as
the “Original Financing Agreements”).

WHEREAS Borrower has requested that Wachovia for and on behalf of itself and as
agent (in such capacity, together with any successors and assigns, the “Agent”)
for Monroe Capital Management Advisors LLC, a Delaware limited liability company
(in such capacity and together with any successors and assigns, if any, the
“Tranche B Agent”) and the lenders that from time to time are party to the Loan
Agreement (as defined below) (collectively, the “Lenders”) amend and restate the
Original Loan Agreement pursuant to an amended and restated loan agreement dated
as of the date hereof (as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, the “Loan
Agreement”) and Borrower, Agent, Tranche B Agent and Lenders have also agreed to
amend and restate the other Original Financing Agreements, including the
Original Guarantee (all of the foregoing, including the Loan Agreement, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, collectively the “Financing Agreements”).

WHEREAS due to the close business and financial relationships between Borrower
and the undersigned (the “Guarantor”), in consideration of the benefits which
will accrue to Guarantor and as an inducement for and in consideration of Agent,
Tranche B Agent and Lenders making loans and advances and providing other
financial accommodations to Borrower and its affiliates pursuant to the Loan
Agreement and other Financing Agreements, the Guarantor hereby agrees to amend
and restate the Original Guarantee and provide this Amended and Restated
Guarantee (the “Guarantee”) as follows:



--------------------------------------------------------------------------------

1. Guarantee

 

  (a) Guarantor absolutely and unconditionally guarantees and agrees to be
liable for the full and indefeasible payment and performance when due of the
following (all of which are collectively referred to herein as the “Guaranteed
Obligations”):

 

  (i) all obligations, liabilities and indebtedness of any kind, nature and
description of Borrower to Agent, Tranche B Agent and Lenders and/or their
affiliates, including principal, interest, charges, fees, costs and expenses,
however evidenced, whether as principal, surety, endorser, guarantor or
otherwise, whether arising under the Loan Agreement and other Financing
Agreements or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of the Loan
Agreement or after the commencement of any case with respect to Borrower under
the Bankruptcy and Insolvency Act (Canada) (“BIA”), Companies’ Creditors
Arrangement Act (Canada) (“CCAA”) or any similar statute in any jurisdiction
(“Insolvency Legislation”) (including, without limitation, the payment of
interest and other amounts, which would accrue and become due but for the
commencement of such case, whether or not such amounts are allowed or allowable
in whole or in part in any such case and including loans, interest, fees,
charges and expenses related thereto and all other obligations of Borrower or
its successors to Agent, Tranche B Agent and Lenders arising after the
commencement of such case), whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, secured or unsecured, and however acquired by Agent, Tranche B
Agent and Lenders and/or their affiliates; and

 

  (ii) all expenses (including, without limitation, attorneys’ fees and legal
expenses) incurred by Agent, Tranche B Agent and Lenders in connection with the
preparation, execution, delivery, recording, administration, collection,
liquidation, enforcement and defence of Borrower’s and its affiliates’
obligations, liabilities and indebtedness as aforesaid to Agent, Tranche B Agent
and Lenders, the rights of Agent, Tranche B Agent and Lenders in any collateral
or under this Guarantee and all other Financing Agreements or in any way
involving claims by or against Agent directly or indirectly arising out of or
related to the relationships between Borrower and/or its affiliates, Guarantor
or any other Obligor (as hereinafter defined) and Agent, Tranche B Agent and
Lenders, whether such expenses are incurred before, during or after the initial
or any renewal term of the Loan Agreement or other Financing Agreements or after
the commencement of any case with respect to Borrower or Guarantor under any
Insolvency Legislation.

 

- 2 -



--------------------------------------------------------------------------------

  (b) This Guarantee is a guaranty of payment and not of collection. Guarantor
agrees that Agent for itself, and for the ratable benefit of Tranche B Agent and
Lenders need not attempt to collect any Guaranteed Obligations from Borrower
and/or its affiliates, or any other Obligor (as defined below) or to realize
upon any collateral, but may require Guarantor to make immediate payment of all
of the Guaranteed Obligations to Agent for itself, and for the ratable benefit
of Tranche B Agent and Lenders when due, whether by maturity, acceleration or
otherwise, or at any time thereafter. Agent shall apply any amounts received in
respect of the Guaranteed Obligations to any of the Guaranteed Obligations, in
whole or in part (including attorneys’ fees and legal expenses incurred by
Agent, Tranche B Agent and Lenders with respect thereto or otherwise chargeable
to the Borrower and/or its affiliates or Guarantor) and in accordance with the
Loan Agreement.

 

  (c) Payment by Guarantor shall be made to Agent for itself, and for the
ratable benefit of Tranche B Agent and Lenders at the office of Agent from time
to time, on demand, as Guaranteed Obligations become due. Guarantor shall make
all payments to Agent for itself, and for the ratable benefit of Tranche B Agent
and Lenders on the Guaranteed Obligations free and clear of, and without
deduction or withholding for or on account of, any set-off, counterclaim,
defence, duties, taxes, levies, imposts, fees, deductions, withholding,
restrictions or conditions of any kind. One or more successive or concurrent
actions may be brought hereon against Guarantor either in the same action in
which Borrower and/or its affiliates or any other Obligor is sued or in separate
actions. In the event any claim or action, or action on any judgment, based on
this Guarantee is brought against Guarantor, Guarantor agrees not to deduct,
set-off, or seek any counterclaim for or recoup any amounts which are or may be
owed by Agent to Guarantor.

 

2. Waivers and Consents

 

  (a) Notice of acceptance of this Guarantee, the making of loans and advances
and providing other financial accommodations to Borrower and its affiliates and
presentment, demand, protest, notice of protest, notice of non-payment or
default and all other notices to which Borrower and/or its affiliates or
Guarantor is entitled are hereby waived by Guarantor. Guarantor also waives
notice of and hereby consents to:

 

  (i) any amendment, modification, supplement, extension, renewal, or
restatement of the Loan Agreement and other Financing Agreements, including,
without limitation, extensions of time of payment of or increase or decrease in
the amount of any of the Guaranteed Obligations, the interest rate, fees, other
charges, or any collateral, and the guarantee made herein shall apply to the
Loan Agreement and other Financing Agreements and the Guaranteed Obligations as
so amended, modified, supplemented, renewed, restated or extended, increased or
decreased;

 

  (ii)

the taking, exchange, surrender and releasing of collateral or guarantees now or
at any time held by or available to Agent for the obligations of

 

- 3 -



--------------------------------------------------------------------------------

 

Borrower and/or its affiliates or any other party at any time liable on or in
respect of the Guaranteed Obligations or who is the owner of any property which
is security for the Guaranteed Obligations (individually, an “Obligor” and
collectively, the “Obligors”);

 

  (iii) the exercise of, or refraining from the exercise of any rights against
Borrower and/or its affiliates, Guarantor or any other Obligor or any
collateral; and

 

  (iv) the settlement, compromise or release of, or the waiver of any default
with respect to, any of the Guaranteed Obligations. Guarantor agrees that the
amount of the Guaranteed Obligations shall not be diminished and the liability
of Guarantor hereunder shall not be otherwise impaired or affected by any of the
foregoing.

 

  (b) No invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations shall affect, impair or be a defence to this Guarantee,
nor shall any other circumstance which might otherwise constitute a defence
available to or legal or equitable discharge of Borrower and/or its affiliates
in respect of any of the Guaranteed Obligations, or Guarantor in respect of this
Guarantee, affect, impair or be a defence to this Guarantee. Without limitation
of the foregoing, the liability of Guarantor hereunder shall not be discharged
or impaired in any respect by reason of any failure by Agent to perfect or
continue perfection of any lien or security interest in any collateral or any
delay by Agent in perfecting any such lien or security interest. As to interest,
fees and expenses, whether arising before or after the commencement of any case
with respect to Borrower and/or its affiliates under any Insolvency Legislation,
Guarantor shall be liable therefor, even if Borrower’s or its affiliates’
liability for such amounts does not, or ceases to, exist by operation of law.
Guarantor acknowledges that Agent has not made any representations to Guarantor
with respect to Borrower and/or its affiliates or any other Obligor or otherwise
in connection with the execution and delivery by Guarantor of this Guarantee and
Guarantor is not in any respect relying upon Agent or any statements by Agent in
connection with this Guarantee.

 

  (c) Guarantor hereby irrevocably and unconditionally waives and relinquishes
all statutory, contractual, common law, equitable and all other claims against
Borrower and its affiliates or any other Obligors, any collateral for the
Guaranteed Obligations or other assets of Borrower and/or its affiliates or any
other Obligor, for subrogation, reimbursement, exoneration, contribution,
indemnification, set-off or other recourse in respect to sums paid or payable to
Agent, for itself and for the ratable benefit of Tranche B Agent or the Lenders
by Guarantor hereunder and Guarantor hereby further irrevocably and
unconditionally waives and relinquishes any and all other benefits which it
might otherwise directly or indirectly receive or be entitled to receive by
reason of any amounts paid by or collected or due from it, Borrower, its
affiliates or any other Obligor upon the Guaranteed Obligations or realized from
their property.

 

- 4 -



--------------------------------------------------------------------------------

3. Subordination. Payment of all amounts now or hereafter owed to Guarantor by
Borrower, its affiliates or any other Obligor is hereby subordinated in right of
payment to the indefeasible payment in full to Agent, for itself, and for the
ratable benefit of Tranche B Agent or Lenders of the Guaranteed Obligations and
all such amounts and any security and guarantees therefor are hereby assigned to
Agent as security for the Guaranteed Obligations.

 

4. Acceleration. Notwithstanding anything to the contrary contained herein or
any of the terms of any of the other Financing Agreements, the liability of
Guarantor for the entire Guaranteed Obligations shall mature and become
immediately due and payable, even if the liability of Borrower and/or its
affiliates or any other Obligor therefor does not, upon the occurrence of any
act, condition or event which constitutes an Event of Default (as such term is
defined in the Loan Agreement).

 

5. Account Stated. The books and records of Agent showing the account between
Agent and Borrower shall be admissible in evidence in any action or proceeding
against or involving Guarantor as prima facie proof of the items therein set
forth, and the monthly statements of Agent rendered to Borrower, to the extent
to which no written objection is made within thirty (30) days from the date of
sending thereof to Borrower, shall be deemed conclusively correct and constitute
an account stated between Agent and Borrower and be binding on Guarantor.

 

6. Termination. This Guarantee is continuing, unlimited, absolute and
unconditional. All Guaranteed Obligations shall be conclusively presumed to have
been created in reliance on this Guarantee. Guarantor shall continue to be
liable hereunder until one of Agent’s officers actually receives a written
termination notice from Guarantor sent to Agent at its address set forth above
by certified mail (return receipt requested) and thereafter as set forth below.
Revocation or termination hereof by Guarantor shall not affect, in any manner,
the rights of Agent or any obligations or duties of Guarantor under this
Guarantee with respect to:

 

  (a) Guaranteed Obligations which have been created, contracted, assumed or
incurred prior to the receipt by Agent of such written notice of revocation or
termination as provided herein, including, without limitation:

 

  (i) all amendments, extensions, renewals and modifications of such Guaranteed
Obligations (whether or not evidenced by new or additional agreements, documents
or instruments executed on or after such notice of revocation or termination);

 

  (ii) all interest, fees and similar charges accruing or due on and after
revocation or termination; and

 

  (iii) all attorneys’ fees and legal expenses, costs and other expenses paid or
incurred on or after such notice of revocation or termination in attempting to
collect or enforce any of the Guaranteed Obligations against Borrower and/or its
affiliates, Guarantor or any other Obligor (whether or not suit be brought); or

 

- 5 -



--------------------------------------------------------------------------------

  (b) Guaranteed Obligations which have been created, contracted, assumed or
incurred after the receipt by Agent of such written notice of revocation or
termination as provided herein pursuant to any contract entered into by Agent
prior to receipt of such notice. The sole effect of such revocation or
termination by Guarantor shall be to exclude from this Guarantee the liability
of Guarantor for those Guaranteed Obligations arising after the date of receipt
by Agent of such written notice which are unrelated to Guaranteed Obligations
arising or transactions entered into prior to such date. Without limiting the
foregoing, this Guarantee may not be terminated and shall continue so long as
the Loan Agreement shall be in effect (whether during its original term or any
renewal, substitution or extension thereof).

 

7. Reinstatement. If after receipt of any payment of, or proceeds of collateral
applied to the payment of, any of the Guaranteed Obligations, Agent, Tranche B
Agent or Lenders is/are required to surrender or return such payment or proceeds
to any Person for any reason, then the Guaranteed Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue and this
Guarantee shall continue in full force and effect as if such payment or proceeds
had not been received by Agent, Tranche B Agent or Lenders. Guarantor shall be
liable to pay to Agent, and does indemnify and hold Agent harmless for the
amount of any payments or proceeds surrendered or returned. This Section 7 shall
remain effective notwithstanding any contrary action which may be taken by Agent
in reliance upon such payment or proceeds. This Section 7 shall survive the
termination or revocation of this Guarantee.

 

8. Amendments and Waivers. Neither this Guarantee nor any provision hereof shall
be amended, modified, waived or discharged orally or by course of conduct, but
only by a written agreement signed by an authorized officer of Agent. Agent
shall not by any act, delay, omission or otherwise be deemed to have expressly
or impliedly waived any of its rights, powers and/or remedies unless such waiver
shall be in writing and signed by an authorized officer of Agent. Any such
waiver shall be enforceable only to the extent specifically set forth therein. A
waiver by Agent of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Agent would otherwise have on any future occasion, whether similar in kind or
otherwise.

 

9.

Corporate Existence, Power and Authority. Guarantor is a corporation duly
organized and in good standing under the laws of its state or other jurisdiction
of incorporation and is duly qualified as a foreign corporation and in good
standing in all states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not have a material adverse effect on its financial condition, results of
operation or businesses or the rights of Agent hereunder or under the Loan
Agreement and other Financing Agreements. The execution, delivery and
performance of this Guarantee is within the corporate powers of Guarantor, have
been duly authorized

 

- 6 -



--------------------------------------------------------------------------------

 

and are not in contravention of law or the terms of the certificates of
incorporation, by-laws, or other organizational documentation of Guarantor, or
any indenture, agreement or undertaking to which Guarantor is a party or by
which Guarantor or its property are bound. This Guarantee constitutes the legal,
valid and binding obligation of Guarantor enforceable in accordance with its
terms. Guarantor signing this guarantee shall be bound hereby whether or not any
other person signs this Guarantee at any time.

 

10. Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

  (a) The validity, interpretation and enforcement of this Guarantee and any
dispute arising out of the relationship between Guarantor and Agent, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the Province of Ontario and the federal laws of Canada applicable therein
(without giving effect to principles of conflicts of law).

 

  (b) Guarantor hereby irrevocably consents and submits to the non-exclusive
jurisdiction of the Superior Court of Justice (Ontario) and waives any objection
based on venue or forum non conveniens with respect to any action instituted
therein arising under this Guarantee or any of the other Financing Agreements or
in any way connected with or related or incidental to the dealings of Guarantor
and Agent in respect of this Guarantee or any of the other Financing Agreements
or the transactions related hereto or thereto, in each case whether now existing
or hereafter arising and whether in contract, tort, equity or otherwise, and
agrees that any dispute arising out of the relationship between Guarantor,
Borrower and/or its affiliates, any Obligor and Agent or the conduct of any such
persons in connection with this Guarantee, the other Financing Agreements or
otherwise shall be heard only in the courts described above (except that Agent
shall have the right to bring any action or proceeding against Guarantor or its
property in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on any collateral at any time granted by
Borrower and/or its affiliates or Guarantor to Agent or to otherwise enforce its
rights against Guarantor or its property).

 

  (c) Guarantor hereby waives personal service of any and all process upon it
and consents that all such service of process may be made by certified mail
(return receipt requested) directed to its address set forth on the signature
pages hereof and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the Canadian mails, or, at
Agent’s option, by service upon Guarantor in any other manner provided under the
rules of any such courts. Within thirty (30) days after such service, Guarantor
shall appear in answer to such process, failing which Guarantor shall be deemed
in default and judgment may be entered by Agent against Guarantor for the amount
of the claim and other relief requested.

 

  (d)

GUARANTOR HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION (i) ARISING UNDER THIS GUARANTEE OR ANY OF THE OTHER
FINANCING

 

- 7 -



--------------------------------------------------------------------------------

 

AGREEMENTS OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF GUARANTOR AND AGENT IN RESPECT OF THIS GUARANTEE OR ANY OF THE OTHER
FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. GUARANTOR HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT GUARANTOR OR AGENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF GUARANTOR AND
AGENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

  (e) Neither Agent, Tranche B Agent nor Lenders shall have any liability to
Guarantor (whether in tort, contract, equity or otherwise) for losses suffered
by Guarantor in connection with, arising out of, or in any way related to the
transactions or relationships contemplated by this Guarantee, or any act,
omission or event occurring in connection herewith, unless it is determined by a
final and non-appealable judgment or court order binding on Agent that the
losses were the result of acts or omissions constituting gross negligence or
wilful misconduct. In any such litigation, Agent shall be entitled to the
benefit of the rebuttable presumption that it acted in good faith and with the
exercise of ordinary care in the performance by it of the terms of the Financing
Agreements.

 

11. Judgment Currency. To the extent permitted by applicable law, the
obligations of Guarantor in respect of any amount due under this Agreement and
other Financing Agreements to which Guarantor is a party shall, notwithstanding
any payment in any other currency (the “Other Currency”) (whether pursuant to
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the business day
immediately after the day on which Agent receives the payment, such payment
being for itself, and for the ratable benefit of Tranche B Agent and Lenders and
payable in accordance with the Loan Agreement. If the amount in the Agreed
Currency that may be so purchased for any reason falls short of the amount
originally due, Guarantor shall pay all additional amounts, in the Agreed
Currency, as may be necessary to compensate for the shortfall. Any obligation of
Guarantor not discharged by that payment shall, to the extent permitted by
applicable law, be due as a separate and independent obligation and, until
discharged as provided in this Section, continue in full force and effect.

 

12. Notices. All notices, requests and demands hereunder shall be in writing
and:

 

  (a) made to Agent at its address set forth above and to Guarantor at its chief
executive office set forth below, or to such other address as either party may
designate by written notice to the other in accordance with this provision; and

 

- 8 -



--------------------------------------------------------------------------------

  (b) deemed to have been given or made: if delivered in person, immediately
upon delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next business day, one
(1) business day after sending; and if by certified mail (return receipt
requested) five (5) days after mailing.

 

13. Partial Invalidity. If any provision of this Guarantee is held to be invalid
or unenforceable, such invalidity or unenforceability shall not invalidate this
Guarantee as a whole, but this Guarantee shall be construed as though it did not
contain the particular provision held to be invalid or unenforceable and the
rights and obligations of the parties shall be construed and enforced only to
such extent as shall be permitted by applicable law.

 

14. Entire Agreement. This Guarantee represents the entire agreement and
understanding of this parties concerning the subject matter hereof, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

 

15. Successors and Assigns. This Guarantee shall be binding upon Guarantor and
its successors and assigns and shall inure to the benefit of Agent and its
successors, endorsees, transferees and assigns. The liquidation, dissolution or
termination of Guarantor shall not terminate this Guarantee.

 

16. Construction. All references to the term “Guarantor” wherever used herein
shall mean Guarantor and its successors and assigns (including, without
limitation, any receiver, trustee or custodian for Guarantor or any of its
assets or Guarantor in its capacity as debtor or debtor-in-possession under any
Insolvency Legislation. All references to the term “Agent”, “Tranche B Agent” or
“Lenders” wherever used herein shall mean Agent, Tranche B Agent, Lenders and
their respective successors and assigns and all references to the term
“Borrower” or its “affiliates” wherever used herein shall mean each and all of
Borrower and its affiliates and their respective successors and assigns
(including, without limitation, any receiver, trustee or custodian for Borrower
and its affiliates or any of their respective assets or Borrower, or its
affiliates in their capacities as debtor or debtor-in-possession under any
Insolvency Legislation). All references to the term “Person” or “person”
wherever used herein shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation, limited liability company,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof. All references to the plural shall also mean
the singular and to the singular shall also mean the plural.

 

17.

No Novation. This Guarantee does not discharge or release the obligations under
the Original Loan Agreement and the other Original Financing Agreements or the
Lien (as such term is defined in the Loan Agreement) or priority of any
mortgage, pledge, security agreement or any other security therefor. Nothing
herein contained shall be construed as

 

- 9 -



--------------------------------------------------------------------------------

 

a substitution or novation of the obligations outstanding under the Original
Loan Agreement and the other Original Financing Agreements or instruments
securing the same, which shall remain in full force and effect, except as
modified hereby or by instruments executed concurrently herewith. Nothing
expressed or implied in this Guarantee shall be construed as a release or other
discharge of Borrower or any Guarantor under the Original Financing Agreements
from any of its obligations and liabilities as “Borrower” or “Guarantor”
thereunder. The undersigned hereby (i) confirms and agrees that each Original
Financing Agreement to which it is a party is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the date hereof all references in any such Original Financing
Agreement to “the Original Loan Agreement,” “thereto,” “thereof,” “thereunder”
or words of like import referring to the Original Financing Agreements shall
mean the Original Financing Agreement as amended and restated by the respective
Financing Agreement and (ii) confirms and agrees that to the extent that any
such Financing Agreement purports to assign or pledge to the Agent a security
interest in or Lien (as such term is defined in the Loan Agreement) on, any
collateral as security for the obligations of the Borrower or the Guarantor from
time to time existing in respect of the Original Financing Agreements, such
pledge, assignment and/or grant of the security interest or Lien (as such term
is defined in the Loan Agreement) is hereby ratified and confirmed in all
respects.

 

18. Acknowledgement. Guarantor acknowledges receipt of a copy of this Guarantee.

 

19. Facsimile. This Guarantee may be executed and delivered by facsimile
transmission and Agent may rely on all such facsimile signatures as though such
facsimile signatures were original signatures.

[SIGNATURE PAGE TO FOLLOW]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed and delivered this Guarantee as of
the day and year first above written.

 

ATTEST:     SMTC NOVA SCOTIA COMPANY

 

    By:  

 

    Title:  

 

    By:  

 

    Title:  

 

[CORPORATE SEAL]

          Chief Executive Office:     635 Hood Road     Markham, Ontario L3R 4N6
    Fax: (905) 479-5326

 

- 11 -